Case 20-10885-elf        Doc 58     Filed 01/07/21 Entered 01/07/21 15:24:21              Desc Main
                                    Document      Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


_____________________________________________________________________________________
In Re:                                        :     Chapter 13
       Jami Lemerise                          :
                                              :     Case No.: 20-10885ELF
Debtor(s)                                     :


          MOTION TO APPROVE LOAN MODIFICATION WITH M&T BANK



        NOW INTO COURT COMES, Jami Lemerise, hereinafter referred to as “Debtor”,

move this Honorable Court for an Order approving her loan modification with M&T Bank

(“Mortgagee”), and aver the following:


   1. On February 13, 2020, Debtor filed a Voluntary Petition for relief under Chapter 13 of
      the Bankruptcy Code.

   2. M&T Bank, the Mortgagee, has agreed to a mortgage loan modification on the debtor’s

        home located at 820 Avenue F, Langhorne, PA 19047 as the debtor has successfully

        completed trial plan payments. Please find the loan modification attached and marked as

        “Exhibit A.”

   3.   Additionally, the Mortgagee has approved the debtor for a permanent modification.

   4. One of the conditions for giving this loan modification is the required approval from the

        Bankruptcy Court permitting the debtors to enter into a Final Modification.

   5. The incurring of this loan modification is beneficial to all parties in this case in that it will

        allow M&T Bank to receive the necessary payments to complete the loan while allowing

        the debtors to retain their property without facing further financial strain.
Case 20-10885-elf        Doc 58   Filed 01/07/21 Entered 01/07/21 15:24:21           Desc Main
                                  Document      Page 2 of 2



   6. The Debtor has continued to comply with the terms of the Chapter 13 Plan, but will need

       to Motion to Modify her Plan or potentially convert her case to Chapter 7 given that the

       loan has been made current through the loan modification.


       WHEREFORE, Debtor respectfully request that an Order be entered allowing a loan

modification on the property located at 820 Avenue F, Langhorne, PA 19047.




Dated: January 7, 2021                              /s/Brad J. Sadek, Esq
                                                    Brad J. Sadek, Esq.
                                                    Attorney for Debtor
                                                    Sadek and Cooper, LLC.
                                                    1315 Walnut Street, #502
                                                    Philadelphia, PA 19107
                                                    215-545-0008
